Title: To Thomas Jefferson from John Cockle, 9 February 1808
From: Cockle, John
To: Jefferson, Thomas


                  
                     
                        sir
                     
                     Newark New Jersey Feby. 9. 1808
                  
                  I have receivd a letter from the secty of the Treasury advising me, that the President of the US. does not think proper to interfere in the case Submitted to him by me in my letter of 18th Decemr last—there is no Citizen of the US. has a greater respect or a more Sincere Estimation of the President & his administration then myself, having been always one of its Warmest partizans; neither is there any one that would forbear to importune more readily then myself but really Sir the circumstances that I have stated are strictly correct & for the pressing & loud Calls of my family must plead my excuse when I again ask the presidents reconsideration of this business; as I assure you sir having no relief only thro the Avenues of Commerce (now Shut up) I am at this moment destitute of any anticipation except what might flow from my request; I do not wish to dictate, it appear to me that the case is plain & if motives of delicacy denies the right of interference to the president. I submit to him whether it would be improper to direct the secretary to decide thereon. sir my situation is so Extreemly delicate arising from severe & Cruel disappointments that I have long had to Combat with my difficulty & I have actually no frinds to apply to who have ability to relieve my present difficultys. my situation is as peculiar as the nature of my case is particular & just. In the anxious Expectation of the favorable issue of this transaction I have the Honor to be with sentiments of perfect Consideration
                  your Excellencys most Obedient & very Hble Servant
                  
                     Jno Cockle
                     
                  
               